Citation Nr: 0022200	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the thoracic spine, claimed as a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for degenerative joint disease of the 
thoracic spine, claimed as a back injury.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The veteran has also claimed he is suffering from diabetes 
and hypertension.  In October 1999 the RO requested that he 
clarify whether he was claiming service connection for these 
disorders.  No response from the veteran to the RO's inquiry 
is on file.  The Board has accordingly construed the issue 
for appellate review as limited to that reported on the title 
page.


FINDING OF FACT

The claim of entitlement to service connection for 
degenerative joint disease of the thoracic spine, claimed as 
a back injury, is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative joints disease of the thoracic spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not document evidence or findings 
of a back injury, or any abnormality of the spine.

VA treatment reports dated in June 1988 show the veteran was 
treated for soreness of the left back flank with no previous 
treatment or injury noted.

Private hospital records referable to treatment for unrelated 
disorders dated in May 1995 include radiographic studies 
which were interpreted as showing minor degenerative changes 
of the thoracic spine.

Additional medical records obtained and associated with the 
claims file are not pertinent to the current appellate 
review.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.103(a), 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a back 
injury must be denied as not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran has a current back disorder 
diagnosed as minor degenerative changes of the thoracic 
spine.  However, the veteran has failed to provide medical 
evidence of a nexus between his current back disorder and 
military service.  The veteran's allegation of a back injury 
coincident with service may be accepted as true as he is 
competent to provide details of sustention of injury and 
symptomatology.  There are no documented medical opinions or 
other competent evidence of record linking the veteran's 
current back disability to military service.  The service 
medical records themselves are negative for any back injury 
or back disorder, medical evidence of which was initially 
reported many years following service.


In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumptive period.  
Nor is there medical evidence of a relationship between the 
veteran's current back disorder and any alleged continuity of 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current back disorder is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 191);  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his current back disorder and service.  Consequently, 
the Board concludes that the veteran's claim of entitlement 
to service connection for degenerative joint disease of the 
thoracic spine is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for degenerative joint disease of the thoracic spine, claimed 
as a back injury, is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for degenerative joint 
disease of the thoracic spine, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

